MEMORANDUM OPINION
{¶ 1} On November 28, 2006, appellant, Osby Cortez Scott, pro se, filed a notice of appeal from what he refers to as a "judgment" of November 13, 2006.
 {¶ 2} There were no judgments attached to appellant's notice of appeal. In addition, upon review of the trial court docket, it appears that there were no judgments issued by the trial court on November 13, 2006. In fact, the only filing made on November 13, 2006, was a motion filed by appellee, State of Ohio, to deny appellant's motion to vacate his sentence. It appears that this motion was filed in response to appellant's October 10, 2006 motion to vacate sentence.
 {¶ 3} On November 29, 2006, appellee filed a motion to dismiss the appeal. In asserting that the appeal should be dismissed, appellee indicates that appellant failed to attach a copy of the judgment entry being appealed and that no judgment entry exists on appellant's motion to vacate sentence.
 {¶ 4} We agree. The present appeal is premature since the trial court has not yet ruled upon appellant's motion to vacate his sentence.
 {¶ 5} Accordingly, appellee's motion to dismiss is granted, and the appeal is dismissed.
DONALD R. FORD, P.J., CYNTHIA WESTCOTT RICE, J., concur.